Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 18-CV-23768-MORENO/LOUIS

  YADAY GONZALEZ GODEFOY,
  ADIANÉS FABIEN ANGLÉS GONZÁLEZ, and
  LISMAY REYES GARCIA,

         Plaintiffs,

  vs.

  MONTES DE OCA ORIGINAL PIZZA CUBANA #1, INC.,
  MONTES DE OCA ORIGINAL PIZZA CUBANA #2, INC.,
  MMDO CORP. d/b/a
  MONTES DE OCA ORIGINAL PIZZA CUBANA,
  PIZZERIA LA MEJOR CORPORATION,
  MANUEL MONTES DE OCA, JR., and
  ALEXIS MEDEROS,

        Defendants.
  ______________________________/

                                FIRST AMENDED COMPLAINT

         Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González, and Lismay Reyes

  Garcia, sue Defendants, Montes De Oca Original Pizza Cubana #1, Inc., Montes De Oca

  Original Pizza Cubana #2, Inc., MMDO Corp. d/b/a Montes De Oca Original Pizza Cubana,

  Pizzeria La Mejor Corporation, Manuel Montes de Oca, Jr., and Alexis Mederos, based on the

  following good cause:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Yaday Gonzalez Godefoy, was and is a sui juris resident of Miami-

  Dade County, Florida, at all times material. She was an hourly non-exempt employee of

  Defendants, as the term “employee” is defined by 29 U.S.C. §203(e).

         2.      Ms. Gonzalez Godefoy consents to participate in this lawsuit.

                                                    1

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 2 of 14



         3.         Plaintiff, Adianés Fabien Anglés González, was and is a sui juris resident of Miami-

  Dade County, Florida, at all times material. She was an hourly non-exempt employee of

  Defendants, as the term “employee” is defined by 29 U.S.C. §203(e).

         4.         Ms. Anglés González consents to participate in this lawsuit.

         5.         Plaintiff, Lismay Reyes Garcia, was and is a sui juris resident of Miami-Dade

  County, Florida, at all times material. She was an hourly non-exempt employee of Defendants,

  as the term “employee” is defined by 29 U.S.C. §203(e).

         6.         Ms. Reyes Garcia consents to participate in this lawsuit.

         7.         Defendant, Montes De Oca Original Pizza Cubana #1, Inc.

  (“MDO1”), is a sui juris Florida for-profit corporation that does business, and has operated its

  restaurant business here, in Miami-Dade County, Florida, at all times material.

         8.         Defendant, Montes De Oca Original Pizza Cubana #2, Inc.

  (“MDO2”), is a sui juris Florida for-profit corporation that does business, and has operated its

  restaurant business here, in Miami-Dade County, Florida, at all times material.

         9.         Defendant, MMDO Corp. (“MMDO”), is a sui juris Florida for-profit

  corporation that does business under the fictitious name of Montes De Oca Original Pizza

  Cubana, and has operated its restaurant business here, in Miami-Dade County, Florida, at all

  times material.

         10.        Defendant, Manuel Montes de Oca, Jr., was and is the owner, managing

  member, principal, and/or operator of MDO1, MDO2, and MMDO. He conducted business in

  this District at all times material, ran the day-to-day operations of MDO1, MDO2, and MMDO,

  and was responsible for paying all wages and making all operational decisions.

         11.        Defendant, Manuel Montes de Oca, Jr., was and is the owner, managing

                                                      2

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 3 of 14



  member, principal, and/or operator of MDO1, MDO2, and MMDO. He conducted business in

  this District at all times material, ran the day-to-day operations of MDO1, MDO2, and MMDO,

  and was responsible for paying all wages and making all operational decisions.

         12.     Defendant, Pizzeria La Mejor Corporation (“Pizzeria”), is a sui juris

  Florida for-profit corporation that was administratively dissolved for failing to file its annual

  report on September 28, 2018. Pizzeria has operated and continues to operate its restaurant

  business here, in Miami-Dade County, Florida, at all times material.

         13.     Defendant, Alexis Mederos, was and is the owner, managing member,

  principal, and/or operator of Pizzeria. He conducted business in this District at all times

  material, ran the day-to-day operations of Pizzeria, and was responsible for paying all wages and

  making all operational decisions.

         14.     Defendant, Alexis Mederos, was and is the owner, managing member,

  principal, and/or operator of Pizzeria, MDO1, MDO2, and MMDO. He conducted business in

  this District at all times material, ran the day-to-day operations of Pizzeria, MDO1, MDO2, and

  MMDO, and was responsible for paying all wages and making all operational decisions.

         15.     Defendants, Pizzeria and Mederos, began operating the restaurants owed

  by MDO1, MDO2, MMDO, and/or Mr. Montes de Oca, Jr. at the same physical locations of

  4360 N.W. 7th Street, Miami, FL 33126, and at 5243 S.W. 8th Street, Miami, FL 33134 in

  September/October 2018.

         16.     Defendant, Pizzeria, not only continued to operate the restaurants at the same

  locations, but it further utilized the same or substantially same personnel to cook, clean, and/or

  serve at each restaurant.

         17.     Defendant, Pizzeria, also utilized the same ovens, materials and equipment to

                                                   3

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 4 of 14



  continue the operations of each restaurant.

         18.     Because Plaintiff, Gonzalez Godefoy, and at least one of her co-workers (who is

  not a party to this Amended Complaint) made a claim through the Miami-Dade Wage Theft

  Department against MDO1, MDO2, MMDO, and/or Mr. Montes de Oca, Jr., prior to the

  filing of this lawsuit (back in July 2018), to which Mr. Montes de Oca, Jr., responded on

  September 11, 2018, Defendants, Pizzeria and Mr. Mederos, either knew or should have known

  through the exercise of due diligence of Plaintiffs’ claim for unpaid/underpaid wages during their

  due diligence process and the underpayment of wages to other employees.

         19.     Defendants, Pizzeria’s and Mederos’ continued operation of the subject

  restaurants using the same personnel, supervisory personnel, at the same locations, under the

  same (or similar) fictitious name amounts to a continuation of the operations of MDO1, MDO2,

  and MMDO.

         20.     Plaintiff attempted to serve MDO1, MDO2, and MMDO, but the entities were

  no longer operating (with no registered agents available).

         21.     Defendants were Plaintiff’s employers, joint employers and co-employers for

  purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         22.     Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this Miami-Dade County, because Defendants’ properties and/or the properties they

  manage are located in Miami-Dade County, because Defendants paid Plaintiff in Miami-Dade

  County, and because Plaintiff worked for Defendants in Miami-Dade County.

         23.     This Court has original jurisdiction over Plaintiffs’ federal question claims

  involving 29 U.S.C. §201, et seq., and 26 U.S.C. §7434.



                                                   4

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 5 of 14



                                          Background Facts

         24.       Defendants have been at all times material engaged in interstate commerce in the

  course of their employing two or more employees for the relevant time period that handled goods

  or materials that travelled through interstate commerce, or used instrumentalities of interstate

  commerce, thus making Defendants’ businesses an enterprise covered under the Fair Labor

  Standards Act.

         25.       Furthermore, Defendants engaged in interstate commerce in the course of their

  submission of payments for goods and receipt of payment from out-of-state payors.

         26.       Defendants have been, at all times material, an enterprise engaged in interstate

  commerce in the course of their marketing, preparation, cooking, service, and sale of foodstuff,

  produce, meats, beverages, alcoholic beverages, and products that have moved through interstate

  commerce.

         27.       Defendants cooked, prepared, and stored perishables, beverages, and alcoholic

  beverages while using machinery, appliances, refrigeration goods and materials that also have

  moved through interstate commerce.

         28.       Defendants regularly employed two or more employees that handled goods or

  materials that travelled through interstate commerce, or used instrumentalities of interstate

  commerce during the three years prior to the filing of the Complaint, thus making Defendants’

  business an enterprise covered under and subject to the Fair Labor Standards Act.

         29.       Defendants’ annual gross revenues derived from this interstate commerce,

  individually and collectively, are believed to be in excess of $500,000.00 for the relevant time

  period and/or more than $125,000 for each relevant annual fiscal quarter.



                                                    5

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 6 of 14



         30.     Plaintiffs worked for Defendants during the three years prior to the filing of this

  lawsuit.

         31.     Plaintiffs’ work for Defendants was actually in or so closely related to the

  movement of commerce while she worked for Defendants that the Fair Labor Standards Act

  applies to Plaintiffs’ work for Defendants in the course of their handling and serving food,

  produce, and beverages that have traveled through interstate commerce while also regularly and

  routinely utilizing computers, equipment, telephone lines, funds, and electronic transmissions

  that also traveled through interstate commerce.

         32.     In addition, Plaintiffs would regularly and routinely process credit cards through a

  terminal that would exchange electronic transmissions in and out of the State of Florida.

         33.     Defendants would use different companies to pay Plaintiffs during the course of

  their employment, utilizing an interchangeable workforce that included Plaintiffs, and that

  further failed to recognize any corporate distinction.

         34.     Defendants are believed to utilized the same documents /employee file for

  Plaintiffs, including to deduct taxes and social security from her wages, and to make contributes

  for taxes and social security on her behalf.

         35.     Defendants, however, deducted additional amounts from the net wages paid to

  Plaintiffs, purportedly to pay for taxes, but the W-2’s that Defendants issued to Plaintiffs did not

  correspond with the wages paid to her and/or by the appropriate entity.

         36.     To the extent that records exist regarding the exact dates of Plaintiffs’

  employment, such records are in Defendants’ exclusive custody.

         37.     Any/all conditions precedent to filing this lawsuit have been satisfied by Plaintiffs.



                                                    6

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 7 of 14



          38.      Plaintiffs retained the undersigned counsel and agreed to pay a reasonable fee for

  all services rendered.

                      COUNT I – FLSA MINIMUM WAGE VIOLATION(S)

          Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González, and Lismay Reyes

  Garcia, reincorporate and re-allege all preceding paragraphs as though set forth fully herein and

  further allege as follows:

          39.      In 1966, the FLSA was amended to extend minimum wage protection to

  employees of restaurants [and] special provisions were made for employees who received tips.

  Sen. Rep. 89-1487, *3013. Prior to 1966, “tipped employees” were not protected by the FLSA.

  Restaurants were not obligated to pay a minimum wage to a “tipped employee.” “Under the

  1966 amendments [tipped] employees are entitled to receive the prevailing minimum wage for

  each hour worked by them in a given week.” Hodgson v. Bern’s Steak House, Inc., 1971 WL 843, * 3

  (M.D. Fla. 1971) see also Olson v. Superior Pontiac-GMC, Inc., 765 F.2d 1570, 1578-79 (11th Cir.

  1985) modified on other grounds, 776 F.2d 265 (11th Cir. 1985) (minimum wage must be paid for

  each and every hour worked.

          40.      The failure to pay for each hour worked invalidates the tip credit. Chisolm v.

  Gravitas Rest. Ltd., 2008 WL 838760 (S.D. Tex. 2008).

          41.      The “wage” that restaurants “shall pay” to a tipped employee is explained in 29

  U.S.C.A. § 203(m): “the amount paid such employee by the employee's employer shall be an

  amount equal to” the required reduced cash wage. The statute contains a second sentence which

  states, the employer “is required to pay [an] amount [which] shall be not less than the cash wage

  required.” Id.



                                                     7

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 8 of 14



         42.     Defendants purported to claim a “tip credit” allowed by the FLSA and Florida

  law. The FLSA, 29 U.S.C. §203(m), allows Defendants to pay less than the required minimum

  wage by taking a “tip credit,” in order to satisfy its minimum wage obligation. However, in order

  to utilize the “tip credit,” Defendants must strictly comply with the FLSA.

         43.     A condition precedent to the “tip credit” availability is that Defendants must

  inform employees of its intention to take a “tip credit.” The “tip credit” is not applicable herein,

  because Defendants failed to “inform” Plaintiffs of their intention to claim a “tip credit,” as is

  required by the FLSA at 29 U.S.C. §203(m). Defendants could not have informed Plaintiffs, as

  they had a built-in policy to deduct from Plaintiffs’ wages, and thus Plaintiffs’ pay fell below the

  minimum wage for tipped employees. Knowledge that there is a “tip credit” in the industry is

  insufficient. Defendants failed to comply with the informational requirements of 29 C.F.R.

  §531.59(b), in that (1) Defendants failed to inform Plaintiffs about the “tip credit” altogether; (2)

  the amount of the cash wage that is to be paid to the tipped employee by the employer; (3) the

  additional amount by which the wages of the tipped employee are increased on account of the

  “tip credit” claimed by the employer; (4) that all tips received by the tipped employee must be

  retained by the employee except for a valid tip pooling arrangement limited to employees who

  customarily and regularly receive tips; and (5) that the tip credit shall not apply to any employee

  who has not been informed of these requirements in this §531.59(b).

         44.     During the Relevant Time Period, Plaintiffs were not paid for all hours regular

  hours worked in excess of those for which she was scheduled, since Defendants did not maintain

  accurate time records identifying the dates and times that Plaintiffs started and stopped working.

         45.     During the Relevant Time Period of June 30, 2017 to March 29, 2018,

  Defendants did not pay Plaintiffs at least a “tip credit” wage for all regular hours worked by

                                                   8

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 9 of 14



  deducting amounts from the wages paid to her under the guise of deducting for “taxes”, when

  such amounts were not actually used to pay for taxes or withholdings.

          46.     Defendants willfully and intentionally refused to pay Plaintiffs even a minimum

  wage for all of the hours that they worked during the relevant time period.

          47.     Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiffs a minimum wage for each of the hours worked during the

  relevant time period violated the FLSA and then failed to timely correct their violation.

          WHEREFORE Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González,

  and Lismay Reyes Garcia, demand the entry of a judgment in their favor and against

  Defendants, Montes De Oca Original Pizza Cubana #1, Inc., Montes De Oca Original Pizza

  Cubana #2, Inc., MMDO Corp. d/b/a Montes De Oca Original Pizza Cubana, Pizzeria La

  Mejor Corporation, Manuel Montes de Oca, Jr., and Alexis Mederos, jointly and severally,

  jointly and severally, after trial by jury and as follows:

                  a.      That Plaintiffs recover compensatory minimum wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated damages

                          are awarded;

                  b.      That Plaintiffs recover pre-judgment interest on all unpaid minimum

                          wages if the Court does not award liquidated damages;

                  c.      That Plaintiffs recover an award of reasonable attorneys fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiffs recover all interest allowed by law;



                                                      9

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 10 of 14



                  e.      That Defendants be Ordered to make Plaintiffs whole by providing

                          appropriate minimum wage pay and other benefits wrongly denied in an

                          amount to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the

                          minimum wage provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.

                       COUNT II – FLSA OVERTIME WAGE VIOLATION(S)

          Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González, and Lismay Reyes

  Garcia, reincorporate and re-allege paragraphs 1 through 38 as though set forth fully herein and

  further allege as follows:

          48.     Defendants failed and refused to pay Plaintiffs overtime wages of at least one and

  one-half times their regular rate(s) of pay for all hours worked over 40 in a workweek.

          49.     Plaintiffs routinely worked in excess of 40 hours per week for Defendants, failed

  and refused to pay them overtime wages calculated at one and one-half times her regular rate(s)

  of pay of at least a minimum wage for all hours worked over 40 in a workweek.

          50.     Defendants knew and/or reasonably should have known that Plaintiffs actually

  worked more than 40 hours per week.

          51.     Defendants willfully and intentionally refused to pay Plaintiffs overtime wages of

  one and one-half times at least the applicable Florida Minimum Wage for each of the overtime

  hours that they worked for Defendants.

          52.     Defendants either recklessly failed to investigate whether their failure to pay

  Plaintiffs overtime wages during the relevant time period violated the Federal Wage Laws of the

  United States, they intentionally misled Plaintiffs to believe that Defendants were not required to

                                                   10

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 11 of 14



  pay her, and/or Defendants concocted a scheme pursuant to which it deprived Plaintiff the

  overtime wages she earned.

          53.     Plaintiffs are entitled to a back pay award of minimum wages for all unpaid hours

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González,

  and Lismay Reyes Garcia, demand the entry of a judgment in their favor and against

  Defendants, Montes De Oca Original Pizza Cubana #1, Inc., Montes De Oca Original Pizza

  Cubana #2, Inc., MMDO Corp. d/b/a Montes De Oca Original Pizza Cubana, Pizzeria La

  Mejor Corporation, Manuel Montes de Oca, Jr., and Alexis Mederos, jointly and severally, after

  trial by jury and as follows:

                  a.      That Plaintiffs recover compensatory overtime wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b);

                  b.      That Plaintiffs recover pre-judgment interest if they is not awarded

                          liquidated damages;

                  c.      That Plaintiffs recover an award of reasonable attorneys fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That the Defendants be Ordered to make Plaintiffs whole by providing

                          appropriate overtime wage pay and other benefits wrongly denied in an

                          amount to be shown at trial and other affirmative relief;

                  e.      That Plaintiffs recover all interest allowed by law; and

                  f.      Such other and further relief as the Court deems just and proper.



                                                   11

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 12 of 14




                       COUNT III – VIOLATION(S) OF 26 U.S.C. §7434

          Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González, and Lismay Reyes

  Garcia, reincorporates and re-allege paragraphs 1 through 38 as though set forth fully herein and

  further alleges as follows:

          54.     Defendants, MDO#1, MDO#2, MMDO, and Manuel Montes de Oca, Jr., each

  had a non-delegable legal duty to provide correct information returns to the IRS and to each

  Plaintiff.

          55.     Defendants, MDO#1, MDO#2, MMDO, and Manuel Montes de Oca, Jr.,

  served/filed and/or caused to be served/filed knowingly false annual tax returns for the 2013,

  2014, 2015, 2016, and/or 2017 calendar years by failing to identify the correct amount of wages

  paid to each Plaintiff in each of these years in the W-2’s transmitted for each such year.

          56.     Defendants, MDO#1, MDO#2, MMDO, and Manuel Montes de Oca, Jr.,

  served/filed and/or caused to be served/filed knowingly false annual tax returns for the 2013,

  2014, 2015, 2016, and/or 2017 calendar years by failing to identify the correct amount of wages

  paid to each Plaintiff in each of these years in the W-2’s transmitted for each such year.

          57.     Defendants, MDO#1, MDO#2, MMDO, and Manuel Montes de Oca, Jr.,

  provided paychecks and/or pay stubs to each Plaintiff and are directly responsible for the

  issuance of paychecks to them, calculations of withholdings from each Plaintiff’s pay, the

  payment of taxes to the IRS, the preparation of their annual income tax returns, the preparation

  and filing of Form 941’s, and the filing of information returns on their own behalf.




                                                   12

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 13 of 14



          58.     Plaintiffs suffered damages as a result of Defendants’ willful provision of false

  information returns, including the under/overpayment of taxes, the failure to receive the

  required contribution to her taxes by her (correct) employers, the lack of a contribution to social

  security for 2013-2017 for the wages each received, and the like, as a result of Defendants’

  intentional and willful acts as described above.

          59.     Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

          (a) In general
          If any person willfully files a fraudulent information return with respect to payments
          purported to be made to any other person, such other person may bring a civil action for
          damages against the person so filing such return.

          (b) Damages In any action brought under subsection (a), upon a finding of liability on
          the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
          to the greater of $5,000 or the sum of—

          (1) any actual damages sustained by the plaintiff as a proximate result of the filing of the
          fraudulent information return (including any costs attributable to resolving deficiencies
          asserted as a result of such filing),

          (2) the costs of the action, and

          (3) in the court’s discretion, reasonable attorneys’ fees.

          WHEREFORE Plaintiffs, Yaday Gonzalez Godefoy, Adianés Fabien Anglés González,

  and Lismay Reyes Garcia, demands the entry of a judgment in his favor and against Defendants,

  Montes De Oca Original Pizza Cubana #1, Inc., Montes De Oca Original Pizza Cubana #2,

  Inc., MMDO Corp. d/b/a Montes De Oca Original Pizza Cubana, and Manuel Montes de

  Oca, Jr., after trial by jury and as follows:

                  a.      That each Plaintiff recover the greater of $5,000 for each fraudulent

                          information return filed by each Defendant for each year during the past




                                                     13

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:18-cv-23768-FAM Document 9 Entered on FLSD Docket 12/13/2018 Page 14 of 14



                        six (6) years or the damages proximately caused by each Defendant’s

                        conduct for each year during the past six (6) years;

                b.      That each Plaintiff recover an award of reasonable attorneys fees, costs,

                        and expenses pursuant to 26 U.S.C. §7434;

                c.      That each Plaintiff recover all interest allowed by law; and

                d.      Such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury of all issues so triable.

        Dated this 13th day of December, 2018.


                                                         FAIRLAW FIRM
                                                         Counsel for Plaintiff
                                                         7300 N. Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Fax: 305.230.4844

                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com




                                                   14

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
